Accepted by Bingham, Barry MD 03/25/2013 10:57:23 PM

4
i

Terry L. “Bope i

3/21/2013,

S: He comes i in today to discuss an episode of syncope that he had while with his race team over in
Qatar. He states he was otherwise in the usual state of health when he suddenly felt a sharp pain in his
left upper chest/shouider area. He felt woozy and apparently passed out. He was taken to the local
hospital and eventually transferred to a private hospital and evaluated by the prince’s medical staff (he
works for'the prince of the country). He underwent cardiac cath, carotid Dopplers, lab work, etc. All of
this was normal. Apparently, he had some mental fogginess/confusion for several days following the
episode. ‘He stayed in the hospital for about 5 days and was told that he may have had TIA-type
symptoms. He was not started on any medications. He states he would like to avoid any if possible. He
seems like he is back to normal. He denies any chest pain, exertional symptoms, palpitations, etc. He
does have a history of cervical DJD noted on MRI a couple of years ago but denies any significant
symptoms there in his left arm since the episode. He is a previous smoker. He travels quite a bit, eats on
the run, etc., but he has made some changes lately in his diet. He does occasionally have some orthostatic
symptoms, although that really does not restrict him. He was previously bothered with anxiety symptoms
and had been on Celexa but had stopped that medicine about a year ago.

O: Vitals are as per the chart. He looks okay and interacts well. He ambulates independently. He is
alert and‘oriented. ENT is grossly unremarkable, I do not hear any carotid bruits. His chest is clear.
Heart is regular rate and rhythm without murmur, On neurologic testing, cranial nerves I] through XII are
intact. No focal deficits.

 

exactly what to make of all of it. He might benefit from an aspirin, etc, However, he wants to avoid
| meds if possible. He is going to get me records that I will review, and we will go from there. He is to call
or go tojthe ER if he has any recurrent symptoms. We have discussed some dietary changes and
increasing his exercise, etc., and he is going to try to lose some weight.-
WBB:LS

A/P: Atypical syncopal-type episode. I discussed the situation at length with the patient. I am not sure.

 

 

 

 

 

Name: HOPE, TERRY Po

Date:
